Name: Commission Regulation (EEC) No 2593/84 of 12 September 1984 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 84 Official Journal of the European Communities No L 243/27 COMMISSION REGULATION (EEC) No 2593/84 of 12 September 1984 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1462/84 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 251 5/84 (*); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2515/84 Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 33,293 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 13 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p . 2 . 0 OJ No L 142, 29 . 5 . 1984, p. 1 . &lt;) OJ No L 234, 1 . 9 . 1984, p . 33 .